Case 1:19-cv-02399-RM-KMT Document 141 Filed 09/24/20 USDC Colorado Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                                Judge Raymond P. Moore

  Civil Action No. 1:19-cv-02399-RM-KMT

  LAURI LYNCH,

         Plaintiff,

  v.

  CRC INDUSTRIES, INC.,
  RUST-OLEUM CORPORATION,
  B’LASTER CORPORATION,
  EXXON MOBIL CORPORATION,
  ILLINOIS TOOL WORKS, INC.,
  TEIJIN LIMITED,
  TEIJIN CARBON FIBER AMERICA, INC.,
  ZOLTEK COMPANIES, INC.,

         Defendants.

  ______________________________________________________________________________

                                     ORDER
  ______________________________________________________________________________

         This matter is before the Court on the Recommendation of United States Magistrate

  Judge Kathleen M. Tafoya filed on August 27, 2020 (ECF No. 136) which recommended

  granting three motions to dismiss filed by Defendants Illinois Tool Works, Inc. (“ITW”), Tiejin

  Limited, and Zoltek Companies, Inc. (“Zoltek”) (ECF Nos. 65, 70, 117) and denying Plaintiff

  Lauri Lynch’s motion for leave to file an amended complaint (ECF No. 76). On September 8,

  2020, Plaintiff filed an Objection to the Recommendation (ECF No. 138), and ITW filed a

  Response (ECF No. 139) to which Zoltek joined (ECF No. 140).
Case 1:19-cv-02399-RM-KMT Document 141 Filed 09/24/20 USDC Colorado Page 2 of 4




          Based on Plaintiff’s filing of a timely written objection, the Court has reviewed the

  Recommendation de novo in light of the file and record in this case. See Fed. R. Civ. P. 72(b)(3).

          Neither party objects to the Recommendation’s statement of the case, and this Court finds

  no clear error in the recitation. Based on those facts, the magistrate judge recommended granting

  the motions to dismiss under the applicable statute of limitations where Plaintiff’s cause of action

  arose in October 2016. Specifically, the magistrate judge recommended applying the products

  liability statute of limitations under Colo. Rev. Stat. § 13-80-106(1), which provides:

          Notwithstanding any other statutory provisions to the contrary, all actions [. . .]
          brought against a manufacturer or seller of a product, regardless of the substantive
          legal theory or theories upon which the action is brought, for or on account of
          personal injury, death, or property damage caused by or resulting from the
          manufacture, construction, design, formula, installation, preparation, assembly,
          testing, packaging, labeling, or sale of any product, or the failure to warn or protect
          against a danger or hazard in the use, misuse, or unintended use of any product, or
          the failure to provide proper instructions for the use of any product shall be brought
          within two years after the claim for relief arises and not thereafter.

  The recommendation applied the products liability statute of limitations, with claim arising when

  a plaintiff knew or should have known that damage occurred because of a product defect. See

  Boyd v. A.O. Smith Harverstore Prod., Inc., 776 P.2d 1125, 1127–28 (Colo. App. 1989).

  Ultimately, the magistrate judge rejected Plaintiff’s argument that the “accrual date” dictated by

  Colo. Rev. Stat. § 13-80-108(2) controls, and determined that ,”[t]o the extent the products

  liability statute of limitations conflicts with the statute of limitations of an underlying claim, as is

  the case here, the product liability statute controls.” (ECF No. 136, at 6.) Therefore, “Plaintiff’s

  claims began to run from the date that she discovered or reasonably should have discovered the

  alleged defect, not the date of her husband’s death,” meaning Plaintiff had to bring her claims

  prior to October 2018. (Id. at 7.)


                                                     2
Case 1:19-cv-02399-RM-KMT Document 141 Filed 09/24/20 USDC Colorado Page 3 of 4




         On de novo review the Court concludes that the Recommendation is correct. The Court

  finds Plaintiff’s product liability claims arose when she discovered or reasonably should have

  discovered her husband’s cancer diagnosis, under Colo. Rev. Stat. § 13-80-106(1), not the date

  of her husband’s death. See Bunting v. Bristol-Myers Squibb Co., No. 06-6052(FLW), 2011 WL

  2784101, at *3 (D. N.J. July 12, 2011) (“Colorado imposes a two-year limit on filing suit against

  a manufacturer regardless of the legal theories upon which the action is brought.”); Kambury v.

  DaimlerChrysler Corp., 334 Or. 367, 374 (2002) (holding a products liability statute of

  limitations controls over the wrongful death statute of limitations where “the legislature created a

  remedy for death caused by a particular source, specifically product defects”) (emphasis added).

  The express language of the products liability statute of limitations provides for its application

  “[n]otwithstanding any other statutory provision to the contrary….” Colo. Rev. Stat. § 13-80-

  106(1). Its scope includes products liability actions for “death.” Id. And it is the more specific

  statute of the competing ones identified by the parties. Consequently, Plaintiff’s product liability

  claims brought after October 2018 are barred.

         Plaintiff does not object to the portion of the magistrate judge’s Recommendation that

  recommends denying Plaintiff’s motion for leave to file an amended complaint. This Court finds

  no clear error in this portion of the magistrate judge’s Recommendation. See Summers v. State of

  Utah, 927 F.2d 1165, 1167 (10th Cir. 1991) (“In the absence of a timely objection, the district

  court may review a magistrate’s report under any standard it deems appropriate.”).

         Therefore, it is ORDERED that Plaintiff’s Objection (ECF No. 138) is OVERULED; that

  the Recommendation (ECF No. 136) is ACCEPTED and ADOPTED as an order of the Court;




                                                    3
Case 1:19-cv-02399-RM-KMT Document 141 Filed 09/24/20 USDC Colorado Page 4 of 4




  that Defendants’ motions to dismiss (ECF Nos. 65, 70, 117) are GRANTED, and that Plaintiff’s

  motion for leave to amend her complaint (ECF No. 76) is DENIED.

         DATED this 24th day of September, 2020.


                                                    BY THE COURT:



                                                    ____________________________________
                                                    RAYMOND P. MOORE
                                                    United States District Judge




                                                4
